Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 19, 2016

                                              No. 04-16-00389-CR

                                              Paul PADILLA, Jr.,
                                                   Appellant

                                                          v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR2112
                               Honorable Ray Olivarri, Judge Presiding


                                                 ORDER
        Appellant’s court-appointed appellate counsel filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967). On October 11, 2016, appellant filed a motion requesting
access to the appellate record.1 See Kelly v. State, 436 S.W.3d 313, 320–21 (Tex. Crim. App.
2014). After review, we GRANT appellant’s motion. We ORDER the clerk of this court to
prepare and send a full and complete duplicate copy of the clerk’s record and the reporter’s
record, including the MP4s that are part of the reporter’s record, in appellate cause number 04-
16-00389-CR (trial court cause number 2014CR2112) to appellant at Ellis Unit # 2080525, 1697
FM 980, Huntsville, TX 77343.

        If, after reviewing the record, appellant desires to file a pro se brief, he must file the pro
se brief in this court within thirty days from the date the appellate record is sent by this
court to appellant. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently

1
  The form motion provided by appointed counsel to appellant — and subsequently filed by appellant — for the
purpose of obtaining the appellate record was incorrect under Kelly. The form should have requested both the
clerk’s record and the reporter’s record. However, in the interest of judicial economy, we construe the form as a
request for both portions of the appellate record. Counsel is advised that in future cases in which an Anders brief is
filed, the form provided to the appellant by counsel should include a request for all portions of the appellate record.
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We order the clerk of this court to serve a copy of this order on all counsel and appellant.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court